Citation Nr: 1632240	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-04 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability, including degenerative changes, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran honorably served on active duty from October 1972 to October 1974.  He also had active duty service from July 1976 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in September 2015, at which time it was remanded to obtain current treatment records and a medical opinion regarding the likely etiology of the Veteran's current right knee disability.  As review of the record shows that the VA examiner who evaluated the Veteran in October 2015 offered an incomplete medical opinion, the Board finds that another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a right knee disability as a result of his service, including as a result of running five miles a day for fitness and/or as a result of jumping out a second story window.  The Veteran is currently service connected for a left knee disability.  

In a November 2008 progress note, a VA physician's assistant stated that "[i]t is possible that the running and fall from 2nd story window while in the service could have added to the arthritis in his knees."

Service treatment records (STRs) from the Veteran's first period of active duty show he was treated for a left knee injury in August 1973.  There were no relevant right knee complaints, findings, treatment, or diagnoses during this period and his October 1974 separation examination shows that clinical evaluation of the lower extremities was normal.

The entrance examination and STRs from the Veteran's second period of service are also negative for any right knee complaints, treatment, or diagnoses.  A May 1977 Report of Investigation, Line of Duty and Misconduct Status, indicates that the Veteran, while intoxicated, jumped from a second story window of a hospital where he was admitted.  He injured his right foot.  Although his injury was determined to not be in the line of duty, it was further found to not be due to his own misconduct as there was a lack of evidence in the investigation to prove misconduct was the proximate cause of injury.  However, the Board notes that the RO determined in August 1978 correspondence that the Veteran was discharged from his second period of active service under conditions other than honorable, which constitutes "a bar to VA benefits."

In October 2015, VA provided an examination to determine the etiology of the Veteran's current right knee disability, to include whether it was caused or aggravated by his service-connected left knee disability.  Notably, in its September 2015 remand, the Board requested that the examiner provide an opinion as to whether it is at least as likely as not that the Veteran's current right knee disability had its onset during the Veteran's first period of military service or is otherwise related to his first period of military service.  The requested opinion was not provided; thus, the Board finds that addendum opinion should be obtained on remand.

Additionally, while the appeal is in remand status, all of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2014).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records that have not already been associated with the claims file.

2.  After undertaking the above development, obtain an addendum opinion from the examiner who evaluated the Veteran in October 2015, or from another appropriate medical professional, to determine the current nature and etiology of the Veteran's current right knee disability.  The entire claims file must be reviewed by the clinician and such review should be noted.  The reviewing clinician is asked to provide the following opinions:

   (a) First, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right knee disability, to include degenerative changes, had its onset during the Veteran's first period of military service (October 1972 to October 1974) or within one year of the Veteran's separation from his first period of military service.

   (b) Second, provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disability, to include degenerative changes, is otherwise related to the Veteran's first period of military service (October 1972 to October 1974).

   (c) Third, provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disability, to include degenerative changes, was caused by the Veteran's service-connected left knee disability.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that any diagnosed right knee disability, to include degenerative changes, was aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected left knee disability.  If aggravation is found, specify the baseline of the right knee disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examination report must include a complete rationale for all opinions expressed.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

